DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-15 in the reply filed on 5/27/2022 is
acknowledged. Because applicant did not distinctly and specifically point out the
supposed errors in the restriction requirement, the election has been treated as an
election without traverse (MPEP § 818.01(a)). However, applicant’s cancelation of
claims 16-20 (Group II) is acknowledged and newly added claims 21-25 falls within the
elected group and hereby examine accordingly.
Specification
The disclosure is objected to because of the following informalities: At the beginning of the specification, [0001], the continuing data needs to be updated, such as the application No. 16/152,965 is now US patent 10,961,487.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Zhang (US 2017/0211023).
Huang et al disclose a CMP for removing/polishing metal material, examples of these include metal ions (cations or anions) such as a copper, tungsten, silver, nickel, or cobalt, ion that is removed from a substrate surface that includes that metal and becomes dissolved as an ion in the slurry [0024], where the CMP slurry includes ingredients that are known and referred to in the CMP arts as surfactants, polymers, organic oxidizers, inhibitors, and stabilizers, or a combination of these ingredients, among others; and such inhibitors capable of forming a residue particle as described may be any organic material that is present in a slurry during a CMP process step and that can become chemically, electrostatically, or physically associated with and combined with a metal material (which may be dissolved, solid, charged, uncharged, etc.) that is also present in the slurry, to form a solid residue particle (e.g., a precipitate, agglomerate, or coagulate) [0021].
Huang et al also disclose cleaning the polished substrate surface with a post-CMP cleaning solution that contains liquid carrier (e.g., water) and cyclodextrin compound with one or more other optional ingredients such as chelant, etc. [0027]; and mechanical motion between the substrate surface and a pad (e.g., a CMP pad such as a polishing pad) can facilitate removal of the residue or residue particles in the presence of the cleaning solution, reads on the limitation of rotating the surface; and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor attached with the conductive material”.  
Huang et al disclose above that the post-CMP cleaning solution may contain chelant, which can be dispensed onto a surface and removal of the organic material from a residue particle to cause disruption, dissolution, or break-down of the structure of the residue particle; or any other means of causing a reduction in the amount of organic material residue, residue particles, or both, from a surface of a substrate or carrier of the substrate, wherein the substrate is consider to be conductive [0027] and aforesaid teaching easily reads on the claimed limitation of the chelator molecules reacting with the conductive material of the substrate removes a conductive material from the surface of the conductive material.
Huang et al disclose the host or the claimed encapsulate comprises cyclodextrin [0022] fail to disclose the encapsulant comprises cucurbituril.
However, Zhang discloses that a  cleaning composition comprising a capsule having a shell which is obtainable from the complexation of a composition comprising a host, such as cucurbituril, and one or more building blocks having suitable guest functionality thereby to form a supramolecular cross-linked network, wherein the capsule encapsulates a component such as a catalyst [0023]; and the host is selected from cucurbituril, cyclodextrin, calix[n]arene, and crown ether, and the one or more building blocks have suitable guest functionality for the cucurbituril, cyclodextrin, calix[n]arene or crown ether host.  In one embodiment the host is a cucurbituril host [0021].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Zhang’s teaching of using cucurbituril as the encapsulant into Huang et al’s teaching because both the cucurbituril and cyclodextrin are functionally equivalent for the same purpose as taught by Zhang. Furthermore, it would have been a simple substitution for known materials for predictable results.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Zhang (US 2017/0211023) as applied to claim 1 above, and further in view of KITAMURA et al (US 2016/0068713).
Modified Huang et al disclose above except the disclosure of a particular inhibitor (phosphoric ester) or a hydrophobic molecule used in the CMP polishing as the claimed invention.
However, KITAMURA et al disclose a CMP composition or slurry comprises anticorrosive additives include alkyl amine, alkanol amine, hydroxyl amine, phosphoric ester, sodium laurate, fatty acids, polyacrylate, polymethacrylate, polyvinyl phosphonate, polymalate, polystyrene sulfonate, polyvinyl sulfonate, benzotriazole, triazole, benzimidazole and mixtures thereof [0014] and [0078].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ KITAMURA et al’s teaching of introducing phosphoric ester as an anticorrosion agent into modified Huang et al’s teaching for effectively inhibiting metal corrosion as taught by KITAMURA et al.	

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Zhang (US 2017/0211023) as applied to claim 1 above, and further in view of Heo et al (US 2016/0376532).
Modified Huang et al disclose above but fails to teach the introduction of a second inhibitor like pyridine.
However, Heo et al disclose a post-CMP cleaning solution further includes a corrosion inhibitor, which comprises pyridine [0059],[0061],[0070]-[0071].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Heo et al’s teaching of including pyridine as an inhibitor into modified Huang et al’s teaching for effectively inhibiting metal corrosion as taught by Heo et al.	

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of MIKHAYLICHENKO et al (US 2016/0083676).
Huang et al disclose a CMP for removing/polishing metal material, examples of these include metal ions (cations or anions) such as a copper, tungsten, silver, nickel, or cobalt, ion that is removed from a substrate surface that includes that metal and becomes dissolved as an ion in the slurry [0024], where the CMP slurry includes ingredients that are known and referred to in the CMP arts as surfactants, polymers, organic oxidizers, inhibitors, and stabilizers, or a combination of these ingredients, among others; and such inhibitors capable of forming a residue particle as described may be any organic material that is present in a slurry during a CMP process step and that can become chemically, electrostatically, or physically associated with and combined with a metal material (which may be dissolved, solid, charged, uncharged, etc.) that is also present in the slurry, to form a solid residue particle (e.g., a precipitate, agglomerate, or coagulate) [0021].
Huang et al also disclose cleaning the polished substrate surface with a post-CMP cleaning solution that contains liquid carrier (e.g., water) and cyclodextrin compound with one or more other optional ingredients such as chelant, etc. [0027]; and mechanical motion between the substrate surface and a pad (e.g., a CMP pad such as a polishing pad) can facilitate removal of the residue or residue particles in the presence of the cleaning solution, reads on the limitation of rotating the surface; and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor attached with the conductive material atoms”.  
Huang et al disclose above that the post-CMP cleaning solution may contain chelant, which can be dispensed onto a surface and removal of the organic material from a residue particle to cause disruption, dissolution, or break-down of the structure of the residue particle; or any other means of causing a reduction in the amount of organic material residue, residue particles, or both, from a surface of a substrate or carrier of the substrate, wherein the substrate is consider to be conductive [0027] and aforesaid teaching obviously reads on the claimed limitation of the chelator molecules reacting with the conductive material of the substrate removes a conductive material atoms from a bulk conductive material at the surface of the conductive material.
With regards to claims 12-15, Huang et al disclose above but fails to disclose rinsing the substrate’s surface with deionized water and drying the first surface with isopropyl alcohol (IPA).
However, in the same field of endeavor, MIKHAYLICHENKO et al disclose that typically a rinse with DI water may be used after each cleaning process for removing the cleaning fluid or solution from the substrate’s surface [0031]; and IPA being used to properly dry the cleaned and rinsed substrate [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ MIKHAYLICHENKO et al’s teaching of rinsing and drying step into Huang et al’s teaching for effectively rinsing and drying the cleaned surface as taught by MIKHAYLICHENKO et al.	
With regards to claim 11, Huang et al disclose the cleaning composition contain “cyclodextrin” [0027] and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor, which is capable of bonding with the conductive material disposed on the semiconductor device.
Additionally, Huang et al disclose that the post-CMP cleaning solutions as described can contain the water, the cyclodextrin compound, and one or more of a chelant (chelating agent), which can function to associate (e.g., ionically) with an inorganic material, e.g., a metal material of a slurry or of a residue particle [0034],[0039], wherein the chelating agent of Huang et al [0041] and the host (cyclodrxtrin), discusses above is similar in nature as the instant invention and expected to have the similar reaction mechanism as Huang et al disclose that the chelant becomes associated with surfaces of the abrasive particles that are part of the residue particles, with a result of breaking up the residue particles or otherwise allowing the abrasive particles to be removed from a surface of a CMP substrate or carrier at which the particles are present [0040].

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Schnegg et al (US 5,051,134).
Huang et al disclose a CMP for removing/polishing metal material, examples of these include metal ions (cations or anions) such as a copper, tungsten, silver, nickel, or cobalt, ion that is removed from a substrate surface that includes that metal and becomes dissolved as an ion in the slurry [0024], where the CMP slurry includes ingredients that are known and referred to in the CMP arts as surfactants, polymers, organic oxidizers, inhibitors, and stabilizers, or a combination of these ingredients, among others; and such inhibitors capable of forming a residue particle as described may be any organic material that is present in a slurry during a CMP process step and that can become chemically, electrostatically, or physically associated with and combined with a metal material (which may be dissolved, solid, charged, uncharged, etc.) that is also present in the slurry, to form a solid residue particle (e.g., a precipitate, agglomerate, or coagulate) [0021].
Huang et al also disclose cleaning the polished substrate surface with a post-CMP cleaning solution that contains liquid carrier (e.g., water) and cyclodextrin compound with one or more other optional ingredients such as chelant, etc. [0027]; and mechanical motion between the substrate surface and a pad (e.g., a CMP pad such as a polishing pad) can facilitate removal of the residue or residue particles in the presence of the cleaning solution, reads on the limitation of rotating the surface; and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor attached with the planar surface after performing CMP process”; and the “cyclodextrin” reads on the claimed carrier molecules.  
Huang et al disclose above that the post-CMP cleaning solution may contain chelant, which can be dispensed onto a surface and removal of the organic material from a residue particle to cause disruption, dissolution, or break-down of the structure of the residue particle; or any other means of causing a reduction in the amount of organic material residue, residue particles, or both, from a surface of a substrate or carrier of the substrate, wherein the substrate is consider to be conductive [0027] and aforesaid teaching obviously reads on the claimed limitation of the chelator molecules reacting with the planar surface to remove inhibitor; and encapsulating the inhibitor with the carrier molecules such as cyclodextrin.
Huang et al fails to disclose that the plurality of carrier molecules comprises a combination of alpha, beta and gamma -cyclodextrin with relative concentrations depending on the size of the inhibitor.
However, in the same field of endeavor, Schnegg et al disclose a wet-chemical treatment of semiconductor surfaces using a solution, where the increase in particles can be markedly decreased by additionally adding to the solutions, organic ring molecules capable of forming inclusion compounds, such as, for instance, cyclodextrins (abstract); and the alpha.-cyclodextrins composed of 6 glucose rings, the beta.-cyclodextrins composed of 7 glucose rings and also the gamma.-cyclodextrins composed of 8 glucose rings have all proved suitable; and it is possible to use either mixtures of different cyclodextrins; and advantageously, cyclodextrins are used whose molar degree of substitution (MS) is in the range from 0.5 to 3, preferably 0.5 to 1 (col.3, lines 5-30); aforesaid amount of the cyclodextrin appears to overlaps the instant claimed range recited in the instant claims 22-23.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Schnegg et al’s teaching of using the combinations of the cyclodextrins is advantageous as taught by Schnegg et al.	

Additionally, Huang et al disclose the cleaning composition contain “cyclodextrin” [0027] and the organic material is drawn to the hydrophobic interior of the cyclodextrin compound to form a complex, thus allowing: removal of the organic material from the surface of the substrate or carrier [0027] and aforesaid “organic material” resemble as the claimed inhibitor, which is capable of bonding with the planar surface disposed on the semiconductor device.
Furthermore, Huang et al disclose that the post-CMP cleaning solutions as described can contain the water, the cyclodextrin compound, and one or more of a chelant (chelating agent), which can function to associate (e.g., ionically) with an inorganic material, e.g., a metal material of a slurry or of a residue particle [0034],[0039], wherein the chelating agent of Huang et al [0041] and the host (cyclodrxtrin), discusses above is similar in nature as the instant invention and expected to have the similar reaction mechanism as Huang et al disclose that the chelant becomes associated with surfaces of the abrasive particles that are part of the residue particles, with a result of breaking up the residue particles or otherwise allowing the abrasive particles to be removed from a surface of a CMP substrate or carrier at which the particles are present [0040].

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Schnegg et al (US 5,051,134) as applied to claim 21 above, and further in view of Wu et al (US 2016/0300730).
Modified Huang et al disclose above except the chelator comprises histidine.
However, in the same field of endeavor, Wu et al disclose a post-CMP cleaning composition [0007],[0016] for semiconductor device, wherein the composition comprises a chelate agent, which helps prevent re-deposition of removed metal onto the wafer or interposer surface through metal complexation, includes glyoxylic acid, histidine, iminodiacetic acid, isophthalic acid, etc. [0035].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Wu et al’s teaching of introducing histidine as a chelator, which helps prevent re-deposition of removed metal onto the wafer or interposer surface through metal complexation, into the modified teaching of Huang et al’s teaching for preventing re-deposition of removed metal on the substrate surface as taught by Wu et al.	

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2018/0166273) in view of Schnegg et al (US 5,051,134) as applied to claim 21 above, and further in view of Heo et al (US 2016/0376532).
Modified Huang et al disclose above except the CMP cleaning composition or post CMP composition further comprises a second inhibitor as a benzotriazole.
However, in the same field of endeavor, Heo et al disclose a post-CMP cleaner composition comprises a metal corrosion inhibitor [0059]; and the metal corrosion inhibitor is an azole compound and examples thereof include triazole, benzotriazole, imidazole, tetrazole, thiazole, oxazole, and pyrazole compounds, which may be used independently or as a mixture thereof [0062].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Heo et al’s teaching of using a metal corrosion inhibitor into the modified Huang et al’s teaching for preventing corrosion on the metal surface as taught by Heo et al (see also the abstract).	

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713